DETAILED ACTION
This Office action is in response to amendments received 21 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 129-131 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blakeman et al. (US 2005/0069476 A1; hereinafter Blakeman).
Regarding claim 129, Blakeman discloses a vehicle emission system [1] for removing NOx and particulates from exhaust gas of a lean burn engine [10], the system comprising: a catalyst [38] which oxidizes NO to form NO2; a first ammonia selective catalytic reduction (SCR) catalyst (integral to DPF [40]) disposed on a particulate filter [40]; and a second ammonia SCR catalyst [14] downstream from the first ammonia SCR catalyst (integral to DPF [40]), wherein the second ammonia SCR catalyst [14] is disposed on a flow through substrate designed to promote SCR of NOx; wherein the first ammonia SCR catalyst (integral to DPF [40]) limits NOx conversion on the particulate filter [40] to a range of 5-75% (paragraph 0078; peak NOx conversion is nearly 40%), facilitates passive oxidation of soot trapped by the particulate filter [40] by reaction of the soot with unconverted NO2 (see paragraphs 0035 and 0043; an excess of urea accelerates the rate of regenerating the filter since an increased proportion of the excess urea may be converted into NO2 used to react with PM trapped on the filter and the SCR catalyst is disposed on the downstream end of the filter such that PM is combusted in NO2 on the upstream part of the filter and NOx remaining can be reduced over the catalyst downstream), and allows ammonia slip through the particulate filter [40] to facilitate the SCR of NOx on the second ammonia SCR catalyst [14] (paragraphs 0035, 0041, 0043, 0050-0053, 0058, 0063-0066, 0071-0072, 0078-0080, and Figures 1 and 3).  
Regarding claim 130, Blakeman discloses the system of claim 129, wherein limiting NOx conversion and facilitating passive oxidation of soot trapped by the particulate filter [40] comprises retarding the SCR activity on the particulate filter [40] to enable the passive oxidation of soot on the particulate filter [40] (paragraphs 0035 and 0043).
Regarding claim 131, Blakeman discloses the system of claim 129, wherein the first ammonia SCR catalyst (integral to DPF [40]) balances the rate of reaction of particulate combustion by NO2 and the rate of SCR reaction based upon NOx and particulate matter exiting the engine [10], and the second ammonia SCR catalyst [14] is designed to provide additional NOx conversion to meet a targeted total system NOx conversion (paragraphs 0035, 0043, 0063, 0078-0080, and Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 105-107, 111, 114, 117-118, 120, 123-124, and 126-127 are rejected under 35 U.S.C. 103 as being unpatentable over Boorse et al. (US 2010/0269491 A1) in view of Wittrock et al. (US 2015/0231564 A1).
Regarding claims 105-106, Boorse discloses a vehicle emission system (Figure 1B) for removing NOx and particulates from exhaust gas of a lean burn engine [15], the system comprising: a catalyst [11] which oxidizes NO to form NO2; a first ammonia selective catalytic reduction (SCR) catalyst (paragraph 0034; first SCR catalyst integral to particulate filter [12]) disposed on a particulate filter [12], the first ammonia SCR catalyst (first SCR catalyst integral to particulate filter [12]) is present at a loading of 0.1 g/in3 (paragraphs 0015, 0022, and 0043; in the range of 0.1 g/in3-3.5 g/in3 which includes a critical end point of 0.1 g/in3 to provide effective NOx conversion) to have a characteristic to limit NOx conversion on the particulate filter [12] to a range of 5- 75% (paragraphs 0019 and 0021; 5-90% wherein NOx conversion by the particulate filter is in the range of about 10-90% of the system total NOx conversion of 50-100%; in other words, NOx conversion by the particulate filter is between 10% of 50% and 90% of 100% or 5-90%) and to facilitate oxidation of soot trapped by the particulate filter [12]; and a second ammonia SCR catalyst [13] downstream from the first ammonia SCR catalyst (first SCR catalyst integral to particulate filter [12]), wherein the second ammonia SCR catalyst [13] is disposed on a flow through substrate at a loading in the range of 0.1 g/in3 to 6 g/in3 (paragraphs 0015, 0022, 0039, and 0043; in the range of 0.1 g/in3-3.5 g/in3 which includes a critical end point of 0.1 g/in3 to provide effective NOx conversion and designed to promote SCR of NOx; and wherein the particulate filter [12] comprises porous walls having a porosity in the range of 40% to 75% (paragraph 0022; in the range of 60-95%) (paragraphs 0015-0017, 0019-0022, 0034-0036, 0038-0039, 0042-0046, and Figure 1B).  Boorse discloses the oxidation catalyst [11] passing unconverted NO2 to the particulate filter [12] (paragraph 0045-0046) but does not disclose the first ammonia SCR catalyst facilitating passive oxidation of soot trapped by the particulate filter by reaction of the soot with unconverted NO2.  Wittrock, however, teaches a similar system (Figure 1) comprising a catalyst [5] which oxidizes NO to form NO2; a first ammonia SCR catalyst (integral to SDPF [6]) disposed on a particulate filter [6], the first ammonia SCR catalyst (integral to SDPF [6]) is present at a loading to facilitate passive oxidation of soot trapped by the particulate filter [6] by reaction of the soot with unconverted NO2, and a second ammonia SCR catalyst [7], wherein the characteristic to both limit NOx conversion and facilitate passive oxidation of soot trapped by the particulate filter [6] comprises retarding the SCR activity on the particulate filter [6] to enable the passive oxidation of soot on the particulate filter [6] (paragraphs 0024-0029, 0035, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Boorse’s first ammonia SCR catalyst to facilitate passive oxidation of soot trapped by the particulate filter by reaction of the soot with unconverted NO2 because Wittrock teaches that this configuration manages the competition between the SCR reaction and the CRT reaction such that the SCR reaction can take place while also ensuring a passive regeneration of the particulate filter (paragraphs 0026 and 2 takes place due to the CRT reaction (paragraph 0024) such that passive oxidation would occur in Boorse due to the presence of NO2 in the particulate filter (paragraphs 0045-0046 of Boorse).  It would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to retard the SCR activity on the modified Boorse particulate filter because Wittrock teaches that doing so ensures a sufficient passive regeneration of the particulate filter (paragraph 0029).
Regarding claim 107, the modified Boorse discloses the system of claim 105, wherein the first ammonia SCR catalyst (first SCR catalyst integral to particulate filter [12]) balances the rate of reaction of particulate combustion by NO2 and the rate of SCR reaction based upon NOx and particulate matter exiting the engine [15], and the second ammonia SCR catalyst [13] provides additional NOx conversion to meet a targeted total system NOx conversion (paragraphs 0034-0036 and Figure 1B; also see paragraph 0029 of Wittrock).
Regarding claim 111, the modified Boorse discloses the system of claim 105, further comprising a reductant injector [14] upstream from the first ammonia SCR catalyst (first SCR catalyst integral to particulate filter [12]) (paragraph 0034 and Figure 1B).  
Regarding claim 114, the modified Boorse discloses the system of claim 105, wherein the first and second ammonia SCR catalysts (first SCR catalyst integral to particulate filter [12]), [13] are each independently selected from a molecular sieve (zeolite/molecular sieve) promoted with a base metal (Cu, Fe, Mn, Co, Ag), a mixed oxide (mixed oxide of V2O5, WO3, and TiO2), and mixtures thereof (paragraphs 0017, 0038, and 0039).
Regarding claim 117, the modified Boorse discloses the system of claim 105, wherein the first and second ammonia SCR catalysts (first SCR catalyst integral to particulate filter [12]), [13] each independently comprise a small pore molecular sieve (zeolite/molecular sieve) having a maximum ring size of eight tetrahedral atoms (paragraphs 0017, 0038, and 0039; wherein chabazite (CHA) is an 8-ring small pore zeolite).  
Regarding claim 118, the modified Boorse discloses the system of claim 117, wherein the first and second ammonia SCR catalysts (first SCR catalyst integral to particulate filter [12]), [13] each independently comprise a molecular sieve (zeolite/molecular sieve) selected from the group consisting of framework types ACO, AEI, AEN, AFN, AFT, AFX, ANA, APC, APD, ATT, CDO, CHA, DDR, DFT, EAB, EDI, EPI, ERI, GIS, GOO, IHW, ITE, ITW, LEV, KFI, MER, MON, NSI, OWE, PAU, PHI, RHO, RTH, SAT, SAY, SIV, THO, TSC, UEI, UFI, VNI, YUG and ZON (paragraphs 0017, 0038, and 0039; wherein chabazite (CHA) is selected).  
Regarding claim 120, the modified Boorse discloses the system of claim 117, wherein the first and second ammonia SCR catalysts (first SCR catalyst integral to particulate filter [12]), [13] comprise an additive selected from mixed metal oxides (mixed oxide of V2O5, WO3, and TiO2), ceria, zirconia, tungsten oxide (WO3), titanium oxide (TiO2) and combinations thereof (paragraphs 017, 0038, and 0039).  
Regarding claim 123, the vehicle emission system of claim 105 would inherently perform the method of claim 123. 
Regarding claim 124, the vehicle emission system of claim 107 would inherently perform the method of claim 124.
Regarding claim 126, the modified Boorse discloses the method of claim 123, wherein the NOx conversion on the particulate filter [12] is greater than the NOx conversion over the second ammonia SCR catalyst [13] (paragraphs 0019 and 0021; wherein NOx conversion by the particulate filter is in the range of about 10-90% of the system total NOx conversion; in other words, NOx conversion by the particulate filter can be above 50% of system total NOx conversion which would be greater than conversion over the second ammonia SCR catalyst).  
Regarding claim 127, the modified Boorse discloses the method of claim 123, wherein the NOx conversion on the particulate filter [12] is less than the NOx conversion over the second ammonia SCR catalyst [13] (paragraphs 0019 and 0021; wherein NOx conversion by the particulate filter is in the range of about 10-90% of the system total NOx conversion; in other words, NOx conversion by the particulate filter can be below 50% of system total NOx conversion which would be less than conversion over the second ammonia SCR catalyst).  
Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Boorse in view of Wittrock as applied to claim 105 above, and further in view of Blakeman.
Regarding claim 108, the modified Boorse discloses the system of claim 105, wherein the characteristic to both limit NOx conversion and facilitate passive oxidation of soot trapped by the particulate filter [12] comprises purposely retarding the SCR activity (see paragraph 0029 of Wittrock).   Boorse does not disclose allowing ammonia slip through the particulate filter.  Blakeman, however, and allowing ammonia slip through the particulate filter [40] to facilitate the SCR of NOx on the second ammonia SCR catalyst [14] (paragraphs 0063, 0066, 0078, 0080, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Boorse system to allow ammonia slip through the particulate filter because Blakeman discloses that doing so more effectively mixes the excess urea as it leaves the filter which gives rise to increased conversion efficiency (paragraph 0080).  
Claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over Boorse in view of Wittrock as applied to claim 117 above, and further in view of Mohanan et al. (US 2014/0112852 A1; hereinafter Mohanan).
Regarding claim 119, the modified Boorse discloses the system of claim 117, wherein the first and second ammonia SCR catalysts (first SCR catalyst integral to particulate filter [12]), [13] each independently further include a promoter metal (Cu) selected from the group consisting of Cu, Fe, Co, Ce and Ni (paragraphs 0017, 0038, and 0039; wherein Cu CHA is selected).  The modified Boorse does not disclose the promoter medal being present in a range of 0.05 to 20% by weight of the ammonia SCR catalyst.  Mohanan, however, teaches a similar ammonia SCR catalyst comprising a small pore molecular sieve having a maximum ring size of eight tetrahedral atoms of framework type CHA, wherein the ammonia SCR catalyst further includes a promoter metal selected from Cu present in a range of 0.05 to 20% (1.5-2.5%) by weight of the ammonia SCR catalyst (paragraphs 0003, 0005, 0007, 0009-0011, 0030. 0047, 0050, 0052, 0085, and 0091).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure copper to be present in a range of 1.5-2.5% by weight of the modified Boorse ammonia SCR catalyst, which falls within the claimed range, because Mohanan teaches that this configuration operates in a wide temperature window and has excellent hydrothermal durability (paragraphs 0007, 0047, and 0052).

Response to Arguments
Applicant’s arguments with respect to claims 105 and 123 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.  Regarding pages 7-8 of the Remarks, the applicant argued that the temperature and amount of NO2 have been deliberately increased in Blakeman.  The higher amount of NO2 in Blakeman comes from the amount of urea injected into the exhaust gas stream.  Accordingly, the filter regeneration in Blakeman is active regeneration and not passive regeneration as claimed.  The applicant asserts active regeneration of a particulate filter comes about as a result of raising temperature and the amount of NO2 of an exhaust gas stream above the normal temperature amount of NO2.  The examiner disagrees.  The term passive regeneration is used to refer to soot oxidation by NO2.  Blakeman discloses an excess of urea accelerating the rate of 2 used to react with PM trapped on the filter (passive oxidation of soot) and the SCR catalyst is disposed on the downstream end of the filter such that PM is combusted in NO2 on the upstream part of the filter and NOx remaining can be reduced over the catalyst downstream (paragraphs 0035 and 0043). Although Blakeman discloses active regeneration taking place by raising exhaust temperature, an excess of urea is also injected to accelerate the rate of regenerating the filter by conversion of excess urea/ammonia into NO2 which reacts with PM trapped on the filter in addition to NO2 derived from oxidation of engine-out NOx (paragraphs 0034-0035). In contrast to active regeneration which is performed by raising exhaust temperature to burn off particulate matter, passive regeneration is performed by supplying the filter with NO2 to oxidize particulate matter. Although Blakeman discloses high temperature active regeneration, the regeneration is accelerated through the performance of passive regeneration by supplying the particulate filter with NO2 as disclosed by Blakeman.  Additionally, Blakeman discloses situations where the engine-out NOx results in enough NO2 being created to react with the engine-out PM such that urea is not injected (paragraph 0034).  These situations also constitute passive regeneration.  Passive regeneration does not require the NO2 to be created only from engine-out NO.  Other mechanisms, including urea injection, can be utilized to create NO2 for passive regeneration.  As such, the examiner maintains that Blakeman discloses the first ammonia SCR catalyst limiting NOx conversion and facilitating passive oxidation of soot trapped by the particulate filter by reaction of the soot with unconverted NO2 as recited in claim 129.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746